Vookhies, J.,
(concurring.) I have been led to reconsider the opinion to which I assented in the Benton street case and the case of Cumming v. The Police Jury of Rapides.
The doctrine of those cases, so far as it makes Article 123 of our present Constitution apply to special assessments for local improvements, like streets in the city, levees, &c., in the country, it seems to me will lead to the inequality which it was the object of that Article to prevent. I yield my former impressions on this point to those of a majority of the court, the more readily, because the Supreme Court which sat under the Constitution of 1845, and five of the seven judges with whom I have sat upon this bench, have concurred in holding that the Article in question was not intended to apply to municipal or local taxation for local improvements.
I concur in the judgment in this case.